IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,856-01


EX PARTE LATARUS WAYMOND FOSTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 17322B IN THE 104TH DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to forty-five years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that his guilty plea was rendered involuntary by trial
counsel's failure to investigate the facts of his case, prepare for trial, and develop a defense strategy.
Applicant also contends that counsel led him to believe that a white jury would automatically find
him guilty and that if he went to trial he would not be able to appeal his conviction. Applicant has
alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 608 (1984);
Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000). In these circumstances, additional
facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),
the trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel
to respond to Applicant's claim. The trial court may use any means set out in Tex. Code Crim.
Proc. art. 11.07, § 3(d).  
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent him at the hearing. Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether trial counsel
rendered Applicant's guilty plea involuntary. The trial court shall also make any other findings of
fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant's
claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. The plea papers and the reporter's
record of the plea, if it exists, shall also be returned to this Court within 120 days of the date of this
order. Any extensions of time shall be obtained from this Court. 


Filed: June 8, 2011
Do not publish